DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Claim Amendment
2.	The amendment filed Jan 11, 2021 has been entered.  Claims 10 and 19-21 have been amended.  Claims 1-21 are under consideration in this Office action.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on January 11, 2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4. 	 Claims 11-19 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claims 1-19 and 21 are determined to be directed to natural products. The rationale for this determination is explained below.
Claim 11-19 and 21 are drawn to a composition comprising one or more strains of Parasaccharibacter apium (P. apium), a supernatant of the one or more strains of P. apium, or a combination of the one or more strains of P. apium and the supernatant of the one or more strains of P. apium.
Parasaccharibacter apium (Acetobacteraceae Alpha 2.2) is a honey bee hive bacterium that occupies niches such as larvae, brood food, hypopharyngeal glands, crop, and food stores. It is also prevalent in the guts of mature queens. Parasaccharibacter apium appears to be specific to bees in the genus Apis that provision their young and the queen with hypopharyngeal and mandibular gland secretions .  P. apium is a natural hive bacterium that might benefit bees. Thus, one or more strains of Parasaccharibacter apium (P. apium), a supernatant of the one or more strains of P. apium, or a combination of the one or more strains of P. apium and the supernatant of the one or more strains of P. apium are all natural occurring ingredients found in the microbiome of honey bee hive bacterium that occupies niches such as larvae, brood food, hypopharyngeal glands, and are therefore not markedly different from their counterparts found in nature. 
These claims fail to satisfy the non-naturally occurring requirement. Furthermore, there is no structural difference because of the mere aggregation of natural occurring one or more strains of P. apium and the supernatant together as a composition; the composition does not change the structure of the naturally occurring one or more strains of P. apium and the supernatant found with the bacterium. 
Additionally, the product claims as a whole do not recite something significantly different from the judicial exceptions because the additional components do not impose meaningful limits on the claim scope therefore substantially all practical applications of the judicial exception are covered.  Furthermore, the additional elements in dependent claims varying strains and a carbon source are all recited at a high level of generality, and/or are well-understood, purely conventional and routine in the field, and/or are merely appended to the judicial exception without a significant change in the structure of the judicial exception itself as evidenced by the prior art recited within the rejections.
If the applicant chooses to amend the instant claims, the examiner recommends that applicant consider the U.S. Supreme Court ruling that the additional steps should consist of more than well-understood, routine, conventional activity already engaged in by the scientific community. Such putative additional steps, when viewed as a whole, might add nothing significant beyond the sum of their parts taken separately. The Court has made clear that to transform an unpatentable law of nature into a patent-eligible application of such a law, one must do more than simply state the law of nature while adding the words "apply it." Essentially, appending conventional steps, specified at a high level of generality, to laws of nature, natural phenomena, and abstract ideas cannot make those laws, phenomena, and ideas patent-eligible.
The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). The unpatentability of natural products was confirmed by the U.S. Supreme Court in Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U. S. (June 13, 2013).  Also see the December 4, 2014 and May 4, 2016 Guidance for Determining Subject Matter Eligibility of Claims Reciting or Involving Laws of Nature, Natural Phenomena, & Natural Products (the Guidance). 
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claims are held to claim a law of nature and natural products, and are therefore rejected as ineligible subject matter under 35 U.S.C. 101.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 2, 8, 12, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
The specification lacks complete deposit information for the deposit of P. apium strain SME1.  Because it is not clear that cell lines possessing the properties of P. apium strain SME1 are known and publicly available or can be reproducibly isolated from nature without undue experimentation and because the claims require the use of  P. apium strain SME1, a suitable deposit for patent purposes is required.  Without a publicly available deposit of the above cell line, one of ordinary skill in the art could not be assured of the ability to practice the invention as claimed.  Exact replication of the cell line is an unpredictable event. 
	If a deposit has been made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by applicant or assignees or a statement by an attorney of record who has authority and control over the conditions of deposit over his or her signature and registration number stating that the deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that all restrictions upon public access to the deposit will be irrevocably removed upon the grant of a patent on this application and that the deposit will be replaced if viable samples cannot be dispensed by the depository is required.  This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State.  Amendment of the specification to recite the date of deposit and the complete name and full street address of the depository is required.

	If the deposit has not been made under the provisions of the Budapest Treaty, then in order to certify that the deposits comply with the criteria set forth in 37 CFR §1.801-1.809, assurances regarding availability and permanency of deposits are required.  Such assurance may be in the form of an affidavit or declaration by applicants or assignees or in the form of a statement by an attorney of record who has the authority and control over the conditions of deposit over his or her signature and registration number averring:
	(a) during the pendency of this application, access to the deposits will be afforded to the Commissioner upon request;

	(b) all restrictions upon the availability to the public of the deposited biological material will be irrevocably removed upon the granting of a patent on this application;

	(c) the deposits will be maintained in a public depository for a period of at least thirty years from the date of deposit or for the enforceable life of the patent of or for a period of five years after the date of the most recent request for the furnishing of a sample of the deposited biological material, whichever is longest; and 
	
	(d) the deposits will be replaced if they should become nonviable or non-replicable.	
	In addition, a deposit of biological material that is capable of self-replication either directly or indirectly must be viable at the time of deposit and during the term of deposit.  Viability may be tested by the depository.  The test must conclude only that the deposited material is capable of reproduction.  A viability statement for each deposit of a biological material not made under the Budapest Treaty must be filed in the application and must contain:
	1) The name and address of the depository;
	2) The name and address of the depositor;
	3) The date of deposit;
	4) The identity of the deposit and the accession number given by the depository;
	5) The date of the viability test;
	6) The procedures used to obtain a sample if the test is not done by the depository; and 
	7) A statement that the deposit is capable of reproduction.

	 As a possible means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit.
	If the deposit was made after the effective filing date of the application for patent in the United States, a verified statement is required from a person in a position to corroborate that the hybridoma cell line described in the specification as filed is the same as that deposited in the depository.  Corroboration may take the form of a showing of a chain of custody from applicant to the depository coupled with corroboration that the deposit is identical to the biological material described in the specification and in the applicant's possession at the time the application was filed.
	Applicant's attention is directed to In re Lundack, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 CFR §1.801-1.809 for further information concerning deposit practice.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-2, 9-12 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corby-Harris et al., (Journal of Economic Entomology, Volume 109, Issue 2, April 2016, Pages 537–543) published 13 Feb. 2016.
The claims are drawn to a method comprising applying an effective amount of a composition to a honey bee (Apis melliferia) colony, the composition comprising one or more strains of Parasaccharibacter apium (P. apium), a supernatant of the one or more strains of P. apium, or a combination of the one or more strains of P. apium and the supernatant of the one or more strains of P. apium.
The claims are drawn to a composition comprising one or more strains of Parasaccharibacter apium (P. apium), a supernatant of the one or more strains of P. apium, or a combination of the one or more strains of P. apium and the supernatant of the one or more strains of P. apium.
Parasaccharibacter apium (Acetobacteraceae Alpha 2.2) is a honey bee hive bacterium that occupies niches such as larvae, brood food, hypopharyngeal glands, crop, and food stores [Introduction].  It, therefore, follows the flow of nutrients in the hive beginning with nurse bees that consume P. apium -laden food stores to provision larvae with inoculated brood food and queens with inoculated royal jelly. Certain strains of P. apium also increase the health of honey bee larvae in vitro by increasing the likelihood that larvae survive to pupation  [Introduction].  Corby-Harris et al., disclose P. apium -inoculated feed added to colonies increases the levels of viable P. apium in larvae [Introduction]; thereby teaching application of an effective amount of a composition to a honey bee (Apis melliferia) colony. Corby-Harris et al., disclose patties of natural pollen were inoculated with ∼23,000 colony-forming units (CFUs) of P. apium strains A29, B8, or C6 in SDM, Escherichia coli strain DH4α in liquid Luria-Bertani medium [Parasaccharibacter apium Survival in Pollen Patty].  The supernatant was then plated and then incubated for proper growth conditions for P. apium  [Parasaccharibacter apium Survival in Pollen Patty].  Therefore, Corby-Harris et al., disclose a composition comprising one or more strains of Parasaccharibacter apium (P. apium), a supernatant of the one or more strains of P. apium, just as claimed. 
This same source inoculum was used throughout the duration of the hive treatments. After thoroughly mixing the bacteria and fresh media, 100 µl of this revived inoculum (corresponding to ∼2.9 million CFUs) was spread onto the surface of each 12-g pollen patty for the treatment hives [Hive-level Bacterial Treatments]. The inoculum is aqueous with a liquid carrier, just as instantly recited by clams 10 and 19-20.  Patties were placed into the hive on a top riser (See also Fig. 1 ) and were weighed before and after use to determine how much of the treatment was consumed by the hive each week [Parasaccharibacter apium in Larvae]. Therefore Corby-Harris et al., disclose depositing the composition on a surface within the honey bee’s hive just as claimed by claim 9. 
Corby-Harris et al.,  focused on P. apium strain C6 for further testing of P. apium in the hive [Hive-level Bacterial Treatments]. The number of bacteria in 100 µl of SDM was determined by plating out 100-µl aliquots of the source culture and counting the number of CFUs [Hive-level Bacterial Treatments]. It is noted that SDM is liquid Sabouraud Dextrose growth medium [Parasaccharibacter apium , gen. nov., sp. nov., Culture] and dextrose is a carbon source; thereby disclosing clam 21. Hives supplemented with P. apium were more resistant to a fixed dose of Nosema under controlled conditions [Discussion].  
With regard to instant claims 2 and 12, it is noted that the instant specification states the SME1 stain has antifungal properties.   Corby-Harris et al., disclose the P. apium may secrete antifungal compounds, such as acetic acid, that directly harms Nosema [Discussion].  Since the Patent Office does not have the facilities for examining and comparing applicants’ SME1 strain with the P. apium strains of the prior art reference, the burden is upon the applicants to show an unobvious distinction between the material structural and functional characteristics of the claimed SME1 strain of P. apium  and the P. apium strain of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. 
Therefore, the claims are anticipated by Corby-Harris et al.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-3, 5-6, 9-13, 15-16, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Corby-Harris et al., (Journal of Economic Entomology, Volume 109, Issue 2, April 2016, Pages 537–543) published 13 Feb. 2016 in view of Newton (US Pat Pub 2016/0081309 published Mar. 2016; priority to Sept. 2014). 
Corby-Harris et al., has been discussed above as teaching a composition and  method comprising applying an effective amount of a composition to a honey bee (Apis melliferia) colony, the composition comprising one or more strains of Parasaccharibacter apium (P. apium), a supernatant of the one or more strains of P. apium, or a combination of the one or more strains of P. apium and the supernatant of the one or more strains of P. apium.  However, Corby-Harris et al., does not teach the one or more strains comprising one or more antibiotic resistant strains. 
Newton teach methods for promoting microbiome development in honey bees using an effective amount of Fructobacillus as a probiotic [abstract].  Newton  teaches wherein antibiotic resistant strains support honey bee probiotics because they can survive when bees are exposed to antibiotics [para 0026].  Newton teach at least one of the one or more strains of Fructobacillus is resistant to tetracycline. The one or more strains can be exogenous to the honey bee colony, or endogenous to the colony [para. 009].Teaching claims 3, 5-6, 13 and 15-16.  The one or more strains of Fructobacillus is provided to the honey bee colony by at least one technique chosen from feeding the one or more strains of Fructobacillus to the honey bees of the honey bee colony, and applying the one or more strains of Fructobacillus to the frames of a hive. The one or more strains of Fructobacillus can be formulated into a composition prior to being fed or applied [para. 10] Teaching claims 9-10.  The carrier can be a liquid carrier or a gel-based carrier [para. 11]. Teaching claim 20. The composition further comprises at least one carbon source chosen from sucrose, fructose, and glucose [para. 12].  Teaching claim 21.
Honey bees are commonly prophylactically treated with oxytetracycline for the prevention of foulbrood diseases caused by the bacteria Melissococcus plutonius and Paenibacillus larvae. Therefore, where oxytetracycline is to be applied to a honey bee hive, at least one of the probiotic strains of Fructobacillus provided to the colony is resistant to tetracycline [para. 26]. Tetracycline resistant strains have the benefit of being able to support microbiome development in the honey bee despite application of antibiotic, whereas non-resistant strains that are either provided in methods described herein, or that occur naturally within the hive's environments, would be eliminated and unable to provide any probiotic effect to the developing core microbiome.  strain can be identified and isolated, and then subjected to selection for antibiotic resistance. Particularly, the isolated strain undergoes selection for tetracycline resistance. Selection can be performed, for example, by culturing an isolated colony of the probiotic strain on media containing tetracycline. Colonies found to grow successfully on the tetracycline-containing media can then be selected and used to grow up sufficient numbers to provide to a honey bee colony [para. 27]. 
Therefore, given that P. apium probiotics are beneficial for honey bees, it would have been obvious to an artisan of ordinary skill in the art to utilize probiotic,
antibiotic resistant strains of P. apium to support the growth of honey bees, such as by standard selection for resistance to a given antibiotic or commonly used genetic engineering methods to provide P.apium strains of Corby-Harris with a desired resistance gene, such as commonly known tet.sup.R using a transposable element to provide tetracycline resistance as taught by Newton.. One of ordinary skill in the art would have a reasonable expectation of success by incorporating the well known techniques for creating compositions and administration techniques taught by both Corby-Harris et al., and Newton. 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to take a composition and  method comprising applying an effective amount of a composition to a honey bee (Apis melliferia) colony, the composition comprising one or more strains of Parasaccharibacter apium (P. apium), a supernatant of the one or more strains of P. apium, or a combination of the one or more strains of P. apium and the supernatant of the one or more strains of P. apium, wherein the there is no change in the respective function of the P. apium, thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Therefore, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 
Claim Rejections - 35 USC § 103
8.	Claims 4-7 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Corby-Harris et al., (Journal of Economic Entomology, Volume 109, Issue 2, April 2016, Pages 537–543) published 13 Feb. 2016 in view of Newton (US Pat Pub 2016/0081309 published Mar. 2016; priority to Sept. 2014) as applied to claims 1-3, 5-6, 9-13, 15-16, and 19-21 above, and further in view of Tempel et al., (US Pat Pub 2010/0233211 published Sept. 2010;  priority to Feb. 2006).
Corby-Harris et al., and Newton have been discussed above as teaching a composition and method comprising applying an effective amount of a composition to a honey bee (Apis melliferia) colony, the composition comprising one or more strains of Parasaccharibacter apium (P. apium), a supernatant of the one or more strains of P. apium, or a combination of the one or more strains of P. apium and the supernatant of the one or more strains of P. apium.  However, neither teach the one or more strains comprising oa mini-Tn5 KanR cassette. 
Tempel et al., teach wherein a mini-Tn5 cassette can be inserted into bacteria to provide resistance to antibiotics, specifically kanamycin [para 0127-129].  This example describes methods used to mutagenize the bacterial genome. Although this example describes methods using F.novicida, similar methods can be used to mutagenize any species [para 0128].  
Therefore, given that P. apium probiotics are beneficial for honey bees, it would have been obvious to an artisan of ordinary skill in the art to utilize probiotic,
antibiotic resistant strains of P. apium to support the growth of honey bees, such as by standard selection for resistance to a given antibiotic or commonly used genetic engineering methods to provide P.apium strains of Corby-Harris with a desired resistance gene, such as commonly known mini-TnS KanR cassette 
to provide resistance to the P. apium as taught by Corby-Harris et al., in view of Newton. One of ordinary skill in the art would have a reasonable expectation of success by incorporating the well known techniques for creating compositions and administration techniques taught by Corby-Harris et al., Newton and Tempel et al.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to take a composition and  method comprising applying an effective amount of a composition to a honey bee (Apis melliferia) colony, the composition comprising one or more strains of Parasaccharibacter apium (P. apium), a supernatant of the one or more strains of P. apium, or a combination of the one or more strains of P. apium and the supernatant of the one or more strains of P. apium, wherein the there is no change in the respective function of the P. apium, thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Therefore, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

Conclusion
9.	No claims allowed.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JANA A HINES/Primary Examiner, Art Unit 1645